UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SAL UGLIETTA,                             
                   Plaintiff-Appellant,
                and
PAMELA UGLIETTA,
                             Plaintiff,
                v.                               No. 00-1053
WILLIAM BRADFORD REYNOLDS;
BUSCH PROPERTIES, INCORPORATED,
d/b/a Kingsmill Golf Club, d/b/a
Kingsmill Inn, a Delaware
Corporation,
              Defendants-Appellees.
                                          
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                         (CA-99-829-A)
                     Argued: September 29, 2000
                      Decided: October 20, 2000
        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


                              COUNSEL
ARGUED: Joseph Armand Artabane, ARTABANE & BELDEN,
P.C., Washington, D.C., for Appellant. Michael Joseph Carita,
2                       UGLIETTA v. REYNOLDS

TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS,
Fairfax, Virginia, for Appellee Reynolds; William Franklin Devine,
HOFHEIMER NUSBAUM, P.C., Norfolk, Virginia, for Appellee
Busch Properties. ON BRIEF: John M. Elliot, Dion G. Rassias,
ELLIOT, REIHNER, SIEDZOWSKI & EGAN, P.C., Blue Bell,
Pennsylvania, for Appellant. John D. McGavin, TRICHILO, BAN-
CROFT, MCGAVIN, HORVATH & JUDKINS, Fairfax, Virginia,
for Appellee Reynolds.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sal Uglietta brought this diversity negligence action against Wil-
liam Bradford Reynolds and Busch Properties, doing business as
Kingsmill Golf Club. Uglietta was injured while playing golf at the
Kingsmill Golf Club when Reynolds’ minor guest accidentally caused
Reynolds’ golf cart to lurch forward, striking Uglietta. The district
court granted summary judgment to Reynolds and Busch. Uglietta
now appeals that ruling. We affirm.

                                   I.

   Busch owns and operates the Kingsmill Resort and Conference
Center and the Kingsmill Golf Club in Williamsburg, Virginia. Ugli-
etta and his wife were guests at the resort over the long Fourth of July
weekend in 1997. On July 6, Mr. and Mrs. Uglietta signed up to play
a round of golf on the Kingsmill River Course. A Kingsmill employee
paired the Ugliettas with Mr. Reynolds and his companion, Ms.
Wooster, to make a foursome. Reynolds and Wooster, who were also
guests at the resort, were accompanied by Wooster’s twelve-year-old
daughter, Brooke. Reynolds and Wooster share a home, where
Brooke lives as well, but the couple is not married and Reynolds is
not Brooke’s father.
                        UGLIETTA v. REYNOLDS                          3

   Reynolds, Wooster and Brooke all rode together in one golf cart,
even though the golf carts were designed to carry only two people.
Indeed, posted inside the golf carts at Kingsmill were warnings from
the manufacturer stating that only two persons should sit in the front
seat of the cart. Reynolds claims that he informed a Kingsmill
employee that Brooke would be accompanying him and Wooster and
that he was told that they could all ride in one cart so long as Brooke
did not drive the cart. However, the Kingsmill employee stated in his
deposition that he did not give Reynolds permission to take three peo-
ple in the golf cart. It is undisputed that Kingsmill employees wit-
nessed the three riding in the golf cart at some point prior to the
accident.

   As the golfers arrived at the fourth tee, the Ugliettas parked their
golf cart in front of Reynolds’ cart. Reynolds got out of his cart and
walked to the tee. He did not turn the cart off, nor did he place it in
the neutral gear; rather, he simply activated the brake and exited the
cart. Wooster and Brooke remained in the cart; Brooke then turned
around and sat down on the dashboard of the golf cart, facing her
mother in the front seat. When Mr. Uglietta walked to the back of his
cart to retrieve his clubs, Brooke stood up again, and, as she did so,
she accidentally stepped on the golf cart’s accelerator, causing the
cart to lurch forward and strike Mr. Uglietta, pinning his leg between
the two carts. Mr. Uglietta suffered a broken ankle as a result of the
accident.

   The Ugliettas brought suit against Reynolds and Busch, alleging
that Busch was negligent in permitting the three-person Reynolds
group to ride together in a two-person golf cart, and that Reynolds
was negligent for failing to supervise Brooke. After discovery was
concluded, both Reynolds and Busch moved separately for summary
judgment. The district court granted Reynolds’ motion for summary
judgment on the ground that, as Reynolds was not Brooke’s father, he
had no duty to supervise her or otherwise control her actions, and that
no other special relationship existed between Brooke and Reynolds
that would render him liable for her actions. In a separate opinion, the
district court also granted Busch’s motion for summary judgment,
basing its decision on two grounds. First, the district court concluded
that Uglietta had failed to show a causal link between Busch’s alleged
negligence in permitting three people to ride in the cart and Uglietta’s
4                         UGLIETTA v. REYNOLDS

injury. Second, the district court found that Uglietta was contribu-
torily negligent for walking behind the golf cart, which was prohib-
ited by the rules posted inside the golf carts.

                                    II.

   We have reviewed the record, briefs, and applicable law, and con-
sidered the oral arguments of the parties, and we are persuaded that
the district court reached the correct result.1 We therefore affirm the
district court’s holding that neither Reynolds nor Busch was negligent
as a matter of law, and affirm the grant of summary judgment largely
on the reasoning of the district court. See Uglietta v. Busch Properties
et al., Civ. A. No. 99-829-A (E.D. Va. Dec. 7, 1999); Uglietta v.
Busch Properties, Civ. A. No. 99-829-A (E.D. Va. Dec. 15, 1999).2

                                                              AFFIRMED

    1
     We note that we do not believe Uglietta can be held contributorily
negligent as a matter of law because he assertedly violated posted warn-
ings by walking behind his golf cart. This was, however, only an alter-
nate holding. The grant of summary judgment was still appropriate
because Uglietta has failed to offer facts from which a reasonable jury
could find that Busch’s alleged negligence was the proximate cause of
his injury.
   2
     At oral argument, Uglietta contended that, independent of his failure
to supervise Brooke, Reynolds was negligent for failing to put the golf
cart in neutral before exiting it. It is undisputed that, had the cart been
in neutral, merely depressing the accelerator, as Brooke did, would not
have caused the cart to lurch forward. Assuming arguendo that Reyn-
olds’ failure to put the cart in neutral constituted negligence on his part,
it still does not change the result because this was not the proximate
cause of Uglietta’s injury. Under Virginia law, the proximate cause "of
an event is that act or omission which, in natural and continuous
sequence, unbroken by an efficient intervening cause, produces the
event, and without which that event would not have occurred." Banks v.
City of Richmond, 232 Va. 130, 135, 348 S.E.2d 280, 282 (1986) (inter-
nal citations omitted). Applying this definition, the proximate cause of
Uglietta’s injury was Brooke’s act of accidentally depressing the acceler-
ator.